Citation Nr: 1137359	
Decision Date: 10/03/11    Archive Date: 10/11/11

DOCKET NO.  10-04 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for gastroesophageal reflux disease (GERD).  

2.  Entitlement to service connection for degenerative arthritis of the cervical spine.

3.  Entitlement to service connection for a neurological disorder in the left upper extremity, to include as secondary to degenerative arthritis of the cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to March 1974.  

This matter is on appeal from decisions in May 2008 and November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified before the undersigned Veterans Law Judge in January 2011.  A transcript of the hearing is of record.

As a procedural matter, at his hearing before the Board in January 2011, the Veteran stated that one of the significant symptoms of his service-connected GERD is hoarseness in his voice.  See Hearing Transcript (T.) at 7-8.  However, the applicable diagnostic codes do not contemplate disorders to the larynx as a symptom of GERD.  Therefore, despite the Veteran's assertions that his vocal disorder is attributable to his GERD, it is not part of the current appeal.  Instead, this issue of entitlement to service connection for a vocal cord disorder, as secondary to his service-connected GERD, is referred to the RO for appropriate action.

Additionally, in July 2010, the Veteran also submitted a claim for residuals of a "logging accident" in 1983, which resulted in injuries to the ribs, and caused the removal of his spleen and some of his intestines.  It is now his assertion that this accident happened because of his service-connected low back disorder.  While VCAA notice was sent in August 2010, a decision on this claim has not yet been issued.  This claim is also referred to the RO for appropriate action.  


The issues of entitlement to service connection for degenerative arthritis of the cervical spine and a neurological disorder in the left upper extremity are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the course of the appeal, the Veteran's GERD has not resulted in symptoms such as slight dysphagia; severe stricture of the esophagus permitting liquids only or symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health have not been shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.114, Diagnostic Codes (DC) 7203, 7346 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's GERD increased rating claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under VCAA.

The Board notes that the claim for an increased rating for GERD has been mischaracterized as entitlement to a rating in excess of 20 percent on a number of occasions.  The issue was specifically characterized in this fashion in both the December 2009 Statement of the Case (SOC) as well as the July 2010 Supplemental SOC.  It was also incorrectly characterized as such at the Veteran's January 2011 hearing before the Board (T. at 2).  Even the Veteran's representative was unclear as to the assigned rating.  

However, the Veteran has been rated at 30 percent for GERD since the time he was originally service-connected for this disorder.  It is likely that his disability rating for GERD was erroneously conflated with the separate 20 percent rating the Veteran has for his service-connected peptic ulcer.  Nevertheless, this error has not resulted in any actual prejudice to the Veteran.  

Here, the Veteran was advised in the December 2009 SOC of the diagnostic codes that are applicable for rating a disability such as GERD.  Moreover, the analysis contained in the two the SOC and the Supplemental SOC both accurately characterized the Veteran's symptoms and properly contemplated entitlement to the next-higher 50 percent rating.  See 38 C.F.R. § 4.1 (2010).  Thus, as the determinations contained in the December 2009 SOC and the July 2010 Supplemental SOC adequately summarized the evidence, provided the relevant law and provided determinations with an appropriate reasons and bases, they are adequate and the Veteran has incurred no prejudice by the original mischaracterization of the issue.  See 38 C.F.R. § 19.29 (2010).

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran submitted private treatment records.  No additional records that would be pertinent to the issue on appeal have been identified.

As is discussed in the REMAND portion of this decision, the evidence of record, as well as the Veteran's own statements, indicates that there are a number of treatment records that may be available from private treating professionals that have not yet been acquired.  Moreover, while he has indicated that he is in receipt of disability benefits from the Social Security Administration (SSA), that decision and the treatment records that would have been submitted in conjunction with that application are not in the record.  

However, for purposes of the Veteran's claim for an increased rating for his GERD, the Board determines that none of these records are relevant to this particular claim and are not necessary to consider the claim.  Specifically, as is explained below, the Veteran submitted a statement in January 2008 that listed a number of private physicians and other professionals from whom he has received treatment.  However, this treatment occurred primarily in the 1970's and 1980's, and the most recent treatment from any of these providers was in 2006.  

The Veteran original claim for service connection for GERD was not filed until November 2007, and well after even the most recent treatment from these professionals.  Therefore, while the Board has determined that these private records are necessary to address the Veteran's service connection claims, they are not relevant to the issue of entitlement to an increased rating for his GERD, which relies more heavily on current symptoms rather than by history.

As for the decision from the SSA and the records it considered in making its decision, the Board also notes that records submitted to the SSA must be acquired prior to adjudicating the claim, if relevant.  Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  However, the U.S. Court of Appeals for the Federal Circuit has more recently stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, as long as a reasonable possibility exists that the records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Here, there is no reasonable possibility that the records associated with the SSA application, as the Veteran was granted disability benefits years before he submitted his claim seeking service connection for GERD.  Specifically, he stated in May 2004 that he was receiving SSA disability benefits.  In comparison, he did not submit a claim for GERD until November 2007.  Thus, in the context of an increased rating claim, there are no medical records from 2004 or earlier that would have a bearing on this claim.  Therefore, adjudication of this claim may proceed without prejudice to the Veteran.  

Next, in January 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the January 2011 hearing, the undersigned Veterans Law Judge identified the single issue on appeal (T. at 2).  Also, information was solicited regarding the nature and severity of the Veteran's GERD (T. at 7-8).  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim for service connection.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Next, a specific VA medical examination pertinent to the Veteran's GERD was conducted in February 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that this examination is are adequate for adjudication purposes.  Specifically, the VA examiner considered all of the pertinent evidence of record available at the time the examination, to include an interview with the Veteran and thorough physical examination.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's GERD since the most recent VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Thus, this examination is considered adequate for rating purposes.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

In this case, the Veteran has been service-connected for a peptic ulcer since he left active duty in 1974.  He submitted a claim seeking entitlement to service connection for GERD as secondary to this disability in November 2007.  In a May 2008 decision, the RO granted a separate compensable (30 percent) rating for GERD under 38 C.F.R. § 4.114, DC 7203, which addresses stricture of the esophagus.  The Veteran submitted a Notice of Disagreement with this disability rating.  

In addition to DC 7203, GERD is also typically rated by analogy under DC 7346, which rates symptomatology related to a hiatal hernia.  Accordingly, in order to warrant a rating in excess of 30 percent for GERD, the evidence must show:
* severe stricture of the esophagus permitting liquids only (50 percent under DC 7203); or
* symptoms of pain, vomiting, material weight loss and hematemesis or
melena with moderate anemia; or other symptom combinations productive of severe impairment of health (60 percent under DC 7346).
See 38 C.F.R. § 4.114 (2010).     

In this case, however, a rating in excess of 30 percent is not warranted.  First, the evidence does not indicate stricture of the esophagus that permits liquids only.  Specifically, in April 2007, the Veteran sought treatment with complaints of regurgitation, but he did not state that he was limited to liquids nor was such shown.  The diagnosis at that time was esophageal obstruction, but only on a transient basis.  A treating physician in September 2007 noted intermittent dysphagia, but there was no indication that the Veteran was unable to eat solid foods.  To the contrary, a treatment note in October 2007 indicates that the Veteran eats one meal a day, plus cereal high in fiber, fruits, juices and vegetables.  

Next, in November 2007, the Veteran underwent a barium swallow examination, which indicated smooth passage through the esophagus.  While a small amount of GERD was observed, the esophagus was observed to be able to empty into the stomach with no evidence of stricture or obstruction.  Finally, at a VA examination in February 2008, the Veteran complained that he has a frequent sensation that food gets caught in his chest.  He made a similar assertion at his hearing before the Board in January 2011 (T. at 7-8).  However, the VA examiner noted that the Veteran did not require a restricted diet, and he has not asserted either at his hearing or at the VA examination that he was unable to eat solid foods.  Therefore, as the evidence does not indicate severe stricture of the esophagus permitting liquids only, an increased rating is not warranted on this basis.  

The evidence also does not indicate symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Specifically, at his VA examination in February 2008, the examiner noted that that the Veteran has "done well" since his past surgical procedures and that his weight has remained stable.  Moreover, at his hearing before the Board in January 2011, he stated that his weight has fluctuated between 157 and 170 pounds, but there he gave no indication that his weight had dropped noticeably due to his GERD.  Nothing else in the record has indicated symptoms that would be indicative of serve impairment to health.  Of additional note, while the RO granted entitlement to TDIU in a July 2010 rating decision, it noted that his GERD alone would not have prevented him from working, nor did the Veteran assert that his GERD was the disability that precluded his employment.  An increased rating is not warranted on this basis.

With regard to this claim, the Board has also considered the statements from the Veteran and his former spouse that his disability is worse than the 30 percent rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his GERD according to the appropriate diagnostic codes.  In any event, he has not asserted experiencing symptoms as severe as being limited to a liquid diet or to other severe health impairment.  

Moreover, such competent evidence concerning the nature and extent of the Veteran's GERD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's GERD symptoms were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Moreover, a review of the record fails to establish that the Veteran's GERD has resulted in frequent hospitalizations or marked interference with employment.  Such is not shown.

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's GERD disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although a claim for an increased rating is one the highest rating possible, to include entitlement to TDIU, see Rice v. Shinseki, 22 Vet. App. 447 (2009), the Veteran is already in receipt of a total rating on this basis.  As such, the effects of his service-connected disabilities on his employability need not be addressed here.  

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.


ORDER

A rating in excess of 30 percent for GERD is denied.


REMAND

With respect to the Veteran's claims of entitlement to service connection for degenerative arthritis of the cervical spine as well as an associated neurological disorder to the left upper extremity, the Board determines that additional development is required before these claims can be adjudicated.  

First, the Veteran's service treatment records are notable for complaints of numbness in his left arm beginning in December 1973.  Although X-rays of the cervical spine were normal at a follow-up evaluation in January 1974, these symptoms continued throughout the remainder of his active duty service and were also noted at the time of his separation physical examination in February 1974.  

Next, at his hearing before the Board in January 2011, the Veteran stated that he reported to the VA Medical Center (VAMC) in Little Rock, Arkansas, the same month as his separation from active duty in order to have his symptoms evaluated (T. at 11-12).  The record does include a VA examination from April 1974, but it is unclear whether he also received outpatient treatment at that time as well.  It should be noted that the evidence does include VA treatment records from 1980, when he was hospitalized at the VAMC in Little Rock for bowel.  As such, a reasonable possibility exists that VA treatment records from this time period may be outstanding.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Given the possibility that such records exist, the RO should attempt to obtain and associate with the claims file all outstanding VA records.

Additionally, the record indicates that the Veteran has received treatment from a number of private physicians which may be relevant to these particular claims.  Specifically, in January 2008, the Veteran listed four doctors from whom he had received treatment for his spine disorders.  According to the Veteran, two of these doctors, Drs. G.R. and G.J., did not keep records and it would be unlikely that records would be available from them.  

However, records may be available from the other two treating professionals.  As to the first, Dr. S.M., the Veteran apparently never provided the VA with an authorization to acquire any treatment records from that office.  However, he has continued to assert that these records would be relevant to the claims, and another attempt should be made to obtain them.  As to the second, the RO did send a request for records from Dr. M.D.L. in February 2008.  Instead of providing records, however, this doctor merely acknowledged that he treated the Veteran in the 1980's and 1990's.  On appeal, the RO should specifically request the actual records.  

Finally, in a January 2010 statement, as well as at his hearing before the Board in January 2011, the Veteran stated that he received chiropractic treatment from T.R. in Steamboat Springs, Colorado.  The RO should make an attempt to acquire these records as well.  

Next, in addition to the private treatment the Veteran has received, the Veteran stated in May 2004 that he is also in receipt of disability benefits from the SSA.  The decision from the SSA, and the records it considered, may be relevant to the Veteran's claim for service connection and should be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  

Finally, in pursuit of his claim for service connection, the Veteran contended that his cervical spine and neurological disorder are the direct result of an in-service injury.  However, he also contended that these problems are the result of his service connected low back disability.  A March 2010 statement from K.M.R., MD, appears to support this argument.  Specifically, Dr. R. stated that the Veteran's neck symptoms were consistent with a progression of a disease resulting from trauma.  A similar statement was received from Dr. R. in August 2010.

The Veteran underwent a VA examination in October 2009 that was specifically directed toward his cervical spine and neurological disorder complaints.  At that time, the examiner opined that neither the Veteran's cervical spine disorder nor his neurological symptoms were attributable to active service, but instead to aging and occupational stresses.  The examiner did not address the argument of secondary service connection.  An addendum is therefore necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Accordingly, the case is REMANDED for the following action:

1. Acquire any treatment records that may be available from the VAMC in Little Rock, Arkansas, for the period from 1974 to 1989, as well as any treatment since July 2010.  

The attempts to acquire these records should be specifically documented in the claims file.  If the Veteran fails to provide the proper authorization or the records are unavailable, this should also be specifically noted.

2.  Request from the Veteran any information related to the private treatment he has received since 1974 that may be relevant to the claims on appeal.  The RO should attempt to acquire any such records after obtaining the Veteran's authorization.  

The Veteran should be specifically requested to provide authorization to acquire treatment records from Drs. S.M. and M.D.L., who both practice in Hot Springs, Arkansas, as well as from the chiropractor T.R., in Steamboat Springs, Colorado.  

The attempts to acquire these records should be specifically documented in the claims file.  If the Veteran fails to provide the proper authorization or the records are unavailable, this should also be specifically noted.
 
3. Obtain the Veteran's SSA records, including the medical evidence used to determine disability eligibility.  If no SSA records are available, it should be so noted in the claims file.

4.  After all of the above records have been obtained or the efforts to obtain them have been exhausted, the examiner who conducted the VA examination on the Veteran's cervical spine disorder in October 2009 should be asked to provide an addendum to the previous report in order to provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability or greater) that the Veteran's cervical spine disorder or neurological disorder in the left upper extremity was caused or aggravated by his service connected low back disability.  The March 2010 and August 2010 statements from Dr. R. should be reviewed and discussed.

Additionally, should records be obtained that document treatment for a cervical spine or neurological disorder of the left upper extremity prior to 2006, the examiner should be asked to revisit his opinion as to whether it is at least as likely as not that either disability had their onset in service or are attributable to such service.  

For purposes of completeness, the examiner should also state whether it is at least likely as not  that the Veteran's neurological disorder in the left upper extremity is related to his cervical spine disorder.  

The examiner must provide a thorough reasons and bases for all opinions rendered and this rationale must include a discussion of the above.  If the examiner is unable to render any of the requested opinions without resorting to speculation, a thorough reasons and bases should be set forth as to why such an opinion cannot be provided.

4.  After completion of the foregoing, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental SOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


